COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-02-222-CR
 
ALAN CLINT HUNTER                                                                                
APPELLANT
 
V.
THE STATE OF TEXAS                                                                                       
STATE
----------
FROM THE 362ND DISTRICT
COURT OF DENTON COUNTY
----------
MEMORANDUM
OPINION (1) AND JUDGMENT
----------
We have considered appellant's "Motion To Dismiss Appeal." The
motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.
App. P. 42.2(a). No decision of this court having been delivered before we
received this motion, we grant the motion and dismiss the appeal. See id.;
Tex. R. App. P. 43.2(f).
 
PER CURIAM
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
(DELIVERED January 2, 2003)

1. See Tex.
R. App. P. 47.4.